DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/20/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 03/20/2019.  These drawings are acceptable.

Claim Status
Claims 1-14 are canceled. Claims 15-34 are pending for examination in this Office action. 

Claim Objections
Claims 15-34 are objected to because of the following informalities.  
Regarding claim 15, the claimed subject matter comprises “an electromotive adjustment drive mechanism including a control device”, (emphasis added). However, it is evident from FIG. 1 as well as from the originally field disclosure of the instant application that the drive mechanism does not include the control device. 
including a detection device”, (emphasis added). However, it is evident from FIG. 1 as well as from the originally field disclosure of the instant application that the monitoring device does not include the detection device. 
The claim subject further comprises “forming an anti-trap protection system for the item of furniture to be assigned”, (emphasis added). However, it is not clear from the claim language what is being assigned and the assignment is to which part/component. 
Similarly, claim 28 comprises subject matter which is the same or similar in scope and is objected to for the same reasons as explained above. 
Regarding claim 21, before using an abbreviation, a term (“PVDF”) needs to be completely spelled out. 
Regarding claim 23, the claim subject matter comprises “flat cable is a flexible printed circuit board”. However, it is not evident how flat cable is a flexible printed circuit board.  
Claims 16-20, 24-27, 29-34 are also objected to for being dependent on objected base claim(s).
Appropriate correction is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 15-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hille (Hille; DE 102011050161) in view of Ueda et al. (Ueda; US 2007/0008156).
As per claim 15, Hille teaches an electromotive furniture drive for adjusting a movable component of an item of furniture, in particular functional furniture (see e.g. disclosed system in FIG. 1), said electromotive furniture drive comprising: an electromotive adjustment drive mechanism (an actuator 3; see e.g. FIG. 1) including a control device (switching unit 10; see e.g. FIG. 1) and an operating device (a control unit 11; see e.g. FIG. 1); and a monitoring device (evaluation unit 12; see e.g. FIG. 1) including a detection device for monitoring a monitoring region (a sensor 20, see e.g. FIG. 1, used as anti-trap in a height adjustable table, see e.g. para. [0012], wherein region below the sensor is a monitoring region monitored by the sensor 20; see e.g. para. [0017]) and forming an anti-trap protection system for the item of furniture to be assigned (the entirety of the system forms an anti-trap protection system for the table to which the system is assigned; see e.g. FIG. 1). 
see e.g. FIG. 1 and para. [0017]), Hille does not explicitly teach that said detection device including a sensor unit which is designed as a piezo cable or comprises a piezo cable. 
Ueda, however, teaches sensor unit which is designed as a piezo cable or comprises a piezo cable (see e.g. FIG. 1 and para. [0113-114]). 
Hille and Ueda are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the disclosed sensor of Hille with the one taught by Ueda to achieve the predictable result of trap determination and/or prevention which in turn can prevent or reduce injuries. 

As per claim 16, the electromotive furniture drive of claim 15 as taught by Hille and Ueda, wherein Hille teaches that sensor unit includes a support as underpadding (insulating layers 21 and 25 or support under-paddings; see e.g. FIG. 3, para. [0027-28]).

As per claim 17, the electromotive furniture drive of claim 15 as taught by Hille and Ueda, wherein the sensor unit includes a sheath (the disclosed layers 21 and 25 of Hille can be broadly interpreted as sheath. Nonetheless, Ueda teaches a sensor unit which further includes a sheath; see e.g. para. [0113] and FIG. 5). 
Hille and Ueda are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the disclosed sensor of Hille with the one taught by Ueda to achieve the predictable result of trap determination and/or prevention which in turn can prevent or reduce injuries. 


As per claim 18, the electromotive furniture drive of claim 15 as taught by Hille and Ueda, wherein the sensor unit is configured for automatic reset after undergoing a deformation by an actuating force (the discloses system of Hille is configured to undergo a shutdown after operating in opposite direction, see e.g. para. [0017], or enter in state zero wherein the system can be restarted back again [0030]). 

As per claim 19, the electromotive furniture drive of claim 15 as taught by Hille and Ueda, wherein the sensor unit includes two electrically conductive lines (the disclosed system of Hille comprises a sensor unit including two electrodes 22 and 24, see e.g. FIG. 3 and para. [0026]) wherein the electrodes can be used as connection cables. 

As per claim 20, the electromotive furniture drive of claim 15 as taught by Hille and Ueda, wherein Hille does not teach that the piezo cable has a round cross-section. 
Ueda, however, teaches a piezo cable (see e.g. FIG. 5 and para. [011-114]), wherein the cross-section of the disclosed system in FIG. 5 would be round. Hille and Ueda are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the disclosed sensor of Hille with the one taught by Ueda to achieve the predictable result of trap determination and/or prevention which in turn can prevent or reduce injuries. 

As per claim 21, the electromotive furniture drive of claim 15 as taught by Hille and Ueda, wherein Hille does not teach that the sensor unit comprises a PVDF layer. 
Ueda, however, teaches a sensor unit comprising PVDF (see e.g. FIG. 5 and para. [011-114]). Hille and Ueda are in a same or similar field of endeavor, therefore it would have been obvious to one of 

As per claim 22, the electromotive furniture drive of claim 15 as taught by Hille and Ueda, wherein Hille does not teach that the piezo cable is formed as a flat cable. 
Ueda, however, teaches a piezo cable or sensor as discussed in analysis of merits of claim 1, see e.g. FIG. 5 and para. [0114]. In one of the embodiments, the piezo sensor can be planer or sheet shaped (see e.g. para. [0195]). Hille and Ueda are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the disclosed sensor of Hille with the one taught by Ueda to achieve the predictable result of trap determination and/or prevention which in turn can prevent or reduce injuries. 

As per claim 23, the electromotive furniture drive of claim 22 as taught by Hille and Ueda, wherein Hille does not teach the flat cable is a flexible printed circuit board. 
Ueda, however, teaches that piezo sensor can be planner or sheet shaped as discussed earlier, see e.g. para. [0195], wherein the sensor can be part of pressure sensitive flexible sheet (see e.g. para. [0146]) which can be broadly interpreted as a printed circuit board. Nonetheless, it would have been obvious to one of ordinary skill in the art to incorporated one or more components of the disclosed system (see e.g. FIG. 6) of Ueda in or on a circuit board since it would have an obvious design choice for the purpose of reduced size, ease or cost of production. 
Hille and Ueda are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute 

As per claim 24, the electromotive furniture drive of claim 15 as taught by Hille and Ueda, wherein the monitoring device is configured to evaluate a signal from the detection device with regard to an amplitude and/or a signal characteristic (Hille teaches that the evaluation unit evaluates a signal from the sensor 20, wherein the signal is evaluated with regard to a signal characteristic i.e. whether a digital signal with a certain characteristics is present or not; see e.g. para. [0029]). 

As per claim 25, the electromotive furniture drive of claim 24 as taught by Hille and Ueda, wherein the monitoring device is configured to discriminate signals after various events on the basis of the amplitude and/or the signal characteristic (Hille teaches that the evaluation unit evaluates a signal from the sensor 20, wherein the signal is evaluated with regard to a signal characteristic i.e. whether a digital signal with a certain characteristics is present or not; see e.g. para. [0029]. Furthermore, the sensor would output signals to evaluation unit which would discriminated between static noise on the line or cable 30 and an actual event when the sensor is deformed as discussed in the paragraph).

As per claim 26, the electromotive furniture drive of claim 25 as taught by Hille and Ueda, wherein the monitoring device and the control device are configured to slow down, stop and/or reverse a direction of movement of the electromotive adjusting drive after detection of a certain event (the system disclosed by Hille teaches that direction of movement of furniture is switched off or reversed before switching off; see e.g. para. [0017] and [0003]).

As per claim 27, the electromotive furniture drive of claim 25 as taught by Hille and Ueda, further comprising a separate signal or switching output which is activated when a predeterminable one of the events is recognized (Hille teaches that one or more connected devices can be operated or activated when an event i.e. manual activation, is recognized, see e.g. para. [0031], which issues a signal or switching output). 

As per claim 28, it is intercepted and rejected as claim 15. 

As per claim 29, it is intercepted and rejected as claim 20. 

As per claim 30, it is intercepted and rejected as claim 22. 

As per claim 31, it is intercepted and rejected as claim 23. 

As per claim 32, it is intercepted and rejected as claim 24. 

As per claim 33, the item of furniture of claim 28 as taught by Hille and Ueda, wherein the monitoring device and the control device are configured to slow down, stop and/or reverse a direction of movement of the electromotive adjusting drive after detection of a certain event (Hille teaches that the evaluation unit evaluates a signal from the sensor 20, wherein the signal is evaluated with regard to a signal characteristic i.e. whether a digital signal with a certain characteristics is present or not; see e.g. para. [0029]. Furthermore, the sensor would output signals to evaluation unit which would discriminated between static noise on the line or cable 30 and an actual event when the sensor is deformed as discussed in the paragraph). 

As per claim 34, the item of furniture of claim 33 as taught by Hille and Ueda, wherein the electromotive furniture drive includes a separate signal or switching output which is activated when the event is recognized (Hille teaches that one or more connected devices can be operated or activated when an event i.e. manual activation, is recognized, see e.g. para. [0031], which issues a signal or switching output). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD ADNAN whose telephone number is (571)270-3705.  The examiner can normally be reached on Monday-Thursday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/MUHAMMAD ADNAN/Examiner, Art Unit 2688